Citation Nr: 0720693	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  02-11 040	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection in excess of 70 percent for 
panic disorder from August 7, 2001, to June 29, 2005.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1999 to August 
2000.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for panic 
disorder and assigned a 30 percent disability evaluation 
effective August 7, 2001.  In January 2004, the Board granted 
an initial higher evaluation of 50 percent disabling.  

The veteran appealed the Board's January 2004 decision to the 
United States Court of Appeals for Veterans Claims (Court) 
and in an Order dated in December 2004, the Court ordered 
that the motion for remand be granted and remanded the part 
of the Board's decision denying an initial evaluation in 
excess of 50 percent for proceedings consistent with the 
Joint Motion for Remand (Joint Motion) filed in this case.  

In February 2005, the Board remanded the case to the Appeals 
Management Center (AMC) for further adjudication.  In 
September 2005, the AMC issued a rating decision that 
increased the veteran's initial evaluation to 70 percent 
effective August 7, 2001.  The claim was returned to the 
Board and in February 2006, the Board denied entitlement to 
an evaluation in excess of 70 percent from August 7, 2001, to 
June 29, 2005, and granted a 100 percent evaluation from June 
30, 2005.  

Subsequently, the veteran appealed the Board's February 2006 
decision to the Court and in an Order dated in April 2007, 
the Court ordered that the motion for remand be granted and 
remanded the part of the Board's decision denying an initial 
evaluation in excess of 70 percent from August 7, 2001, to 
June 29, 2005, for proceedings consistent with the Joint 
Motion for Remand (Joint Motion) filed in this case.  The 
case has now returned to the Board.



FINDING OF FACT

In a June 2005 VA examination, a psychiatrist opined that the 
veteran was not employable because of his panic attacks and 
that historically the veteran was not able to hold jobs more 
than a few months due to his absenteeism resulting from panic 
attacks.


CONCLUSION OF LAW

The criteria for a 100 percent disability evaluation for 
panic disorder from August 7, 2001, have been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9412 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

In the decision below, the Board has granted the veteran's 
claim for an initial evaluation in excess of 70 percent for 
panic disorder for the period between August 7, 2001, and 
June 29, 2005, and therefore the benefit sought on appeal has 
been granted in full.  Accordingly, regardless of whether the 
requirements of the law have been met in this case, no harm 
or prejudice to the appellant has resulted.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


BACKGROUND

From May 2000 to July 2001, the veteran was variously 
diagnosed with anxiety, adjustment disorder with anxious 
mood, depression, and panic disorder without agoraphobia in 
various treatment entries from private medical facilities, 
R.R.M.C., O.M.H., and H.C.  In April and May 2001, treatment 
records from H.C. reflected that the veteran had a diagnosis 
of anxiety disorder and panic attacks.  The veteran reported 
that he took Xanax when he had a panic attack but was afraid 
to take other medications because of the possible side 
effects.  The veteran was in college at the time and had 
occasional panic attacks.  In May 2001 his diagnoses were 
panic disorder, chronic anxiety disorder, and chronic 
myalgias.  In February 2002, the veteran presented to the 
emergency room at the H.C. with symptoms consistent with 
anxiety and panic attacks.  

The veteran underwent a VA sponsored examination in February 
2002.  The examiner reviewed the veteran's claims file.  The 
veteran reported that his panic attacks had been reduced from 
several times a day to not having a full fledged panic attack 
for several months.  The veteran had good responses with 
medications in the past but he found the side effects 
intolerable and no longer took medications.  The veteran 
reported that he had completed one semester of college at 
O.S.  The veteran reported no work or educational history 
after leaving the service.  The veteran was described as well 
groomed with good hygiene.  He maintained good eye contact; 
sat in a relaxed manner; had speech of normal rate, rhythm, 
and cadence; had logical, organized, and goal directed 
thought processes that were devoid of any attenuation to 
internal stimuli, delusions, and any current suicidal or 
homicidal ideations; and his insight and judgment were good.  
The impression was panic disorder with stresses of daily 
living with psychological impairment.  His GAF score was 45.  
The examiner opined that given the veteran's level of 
functioning in the past and his ability to complete rigorous 
naval intelligence training, he believed that when the 
veteran's symptoms were less fulminate he would be capable of 
functioning at a very high level, perhaps as high as 85.  The 
veteran was described as having difficulty getting back into 
school, living on his own, and interacting with others but 
was engaging in a sincere effort to find a medication that 
would help him.  

In a letter to VA dated in December 2004, the veteran 
contended that he had panic attacks several times a week.  
The veteran stated that he was unemployed and that he had 
been of limited employment since his disability began.  He 
contended that when he was able to obtain employment, he was 
only able to keep the job for a limited amount of time 
because of his panic attacks.  The veteran reported that he 
had been fired from three jobs.  The veteran added that he 
had been unable to find a medication that worked and had 
resorted to seclusion in his room for hours of the day to 
cope and avoid panic attacks.  He avoided social interaction 
as well and had difficulty eating.  

Enclosed with the veteran's letter was a document dated in 
September from B.T.F., where the veteran had been employed, 
which indicated that he had been terminated for failing to 
show up for work and for previous absenteeism.  A transcript 
from U.R.G. reflected that the veteran had transferred from 
O.S. in the spring of 2000-2001.  He began to receive failing 
and incomplete grades in the summer of 2000-2001 and 
continued to do so until the record ended in 2001-2002.  A 
letter from a professor at O.S. indicated that the veteran 
was frequently absent in his class during the fall of 2003 
and that this was likely due to his disability.  The veteran 
finished the coursework the following semester at his own 
pace.  A second letter from a professor at O.S. noted that 
the veteran was frequently absent from his class during the 
fall of 2004 because of his disability.  The professor 
reported that the veteran received a passing grade but that 
he probably would have done better if he could have attended 
class more often.  

A January 2005 VA initial psychiatry report provided an 
evaluation of the veteran's panic disorder.  At that time, he 
was alert, casually dressed, had appropriate affect with no 
signs of hallucinations or delusions, had coherent and 
logical speech, was oriented in all spheres with good memory, 
and had no suicidal or homicidal thoughts or plans.  The 
veteran reported having a panic attack every week.  The 
assessment was panic disorder without agoraphobia with a GAF 
score of 65.  The veteran was still not taking medications.  

During his June 2005 VA examination, the veteran reported 
that he tried to attend O.S. for two years on and off but 
gave up college because of the panic attacks.  He stated that 
he stopped working at a fitness club because of panic attacks 
and was terminated from another job for missing too much 
work.  He last worked seven to eight months prior.  The 
veteran contended that he could not go to school or attend 
work because of his disorder and that he had no friends.  He 
had a GAF score of 41.  The psychiatrist opined that the 
veteran was not employable because of his panic attacks.  She 
added that historically the veteran was not able to hold jobs 
more than a few months and then lost jobs because of his 
absenteeism.  


LAW 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The pertinent provisions of 38 C.F.R. § 4.130, Diagnostic 
Code 9412 relating to rating mental disorders, including 
panic disorder, read as follows:

100 percent  Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70 percent  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (citing the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
and 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  See 38 C.F.R. § 4.130 
(incorporating by reference the VA's adoption of the DSM-IV, 
for rating purposes).

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

Under the criteria when evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  See 38 C.F.R. § 4.126 (2006).  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  Id.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  


ANALYSIS

The veteran was originally granted service connection in 
March 2002 and was assigned a 30 percent rating.  A January 
2004 Board decision increased the rating to 50 percent 
disabling.  In September 2005, the AMC issued a rating 
decision that increased the veteran's disability evaluation 
to 70 percent disabling.  A February 2006 Board decision 
denied an initial evaluation in excess of 70 percent 
disabling from August 7, 2001, to June 29, 2005, but granted 
a 100 percent evaluation from June 30, 2005.

As noted above, the issue on appeal is entitlement to an 
evaluation in excess of 70 percent disabling from August 7, 
2001, to June 29, 2005, pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9412.  In considering the evidence of record 
under the laws and regulations as set forth above, the Board 
finds that after resolving all doubt in favor of the veteran, 
he is entitled to an increased evaluation for his panic 
disorder dating back to August 7, 2001.  The record showed 
that the veteran had difficulty with school and work that 
more nearly approximated total occupational impairment.  The 
veteran's transcript from U.R.G. reflected that the veteran 
began to receive failing and incomplete grades in the summer 
of 2000-2001 and continued to do so until the record ended in 
2001-2002.  The veteran had a GAF score of 45 during his 
February 2002 VA examination, which reflected serious 
symptoms or any serious impairment in social, occupational, 
or school functioning.  Further, the examiner described the 
veteran as having difficulty getting back into school, living 
on his own, and interacting with others but was engaging in a 
sincere effort to find a medication that would help him.  
However, letters from two of the veteran's professors 
indicated that the veteran still had difficulty with 
attendance because of his disability during the fall of 2003 
and fall of 2004.  In December 2004, the veteran submitted a 
document dated in September from B.T.F. reflecting that he 
was terminated for failing to show up for work and for 
previous absenteeism.  The Board finds it significant that 
the June 2005 VA psychiatrist opined that the veteran was not 
employable because of his panic attacks and that historically 
the veteran was not able to hold jobs more than a few months 
due to his absenteeism from the panic disorder.  This 
indicates that the veteran did have total occupational 
impairment since 2001 because he has been unable to keep a 
job more than a few months and has had problems in college 
due to his panic disorder.  

The Board does acknowledge the January 2005 VA initial 
psychiatry report that evaluated the veteran's panic disorder 
and assigned a GAF score of 65.  However, the Board affords 
more probative weight to the February 2002 and June 2005 VA 
examinations which were based on a thorough review of the 
veteran's claims file.  

The Board does acknowledge that the veteran's symptomatology 
does not meet all of the criteria contemplated under the 
rating criteria for a 100 percent disability evaluation.  
However, the evidence shows that he was unemployable as a 
result of his panic disorder, and it is not required to find 
the presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).  Therefore, the Board 
concludes that a 100 percent evaluation for PTSD from August 
7, 2001, is established.


ORDER

A 100 percent disability evaluation for panic disorder 
effective August 7, 2001, is granted subject to the 
provisions governing the award of monetary benefits.   



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


